DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the call-receiving terminal” in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maeng et al. (US 9,143,345) in view of Lee (US 2011/0151943) and Hao et al. (US 2012/0215437).
Regarding claim 1, Maeng discloses a method performed by a call-forwarding terminal 103 in FIG. 5, the method comprising: 
receiving a call (col. 11, lines 28-29: “Referring to FIG. 5, the telephony terminal 103 receives a call in step 500”).
The limitation of “transmitting a call event message comprising a message reporting that the call-forwarding terminal received the call” is a nonfunctional descriptive limitation. The first step of receiving a call, the third step of displaying a plurality of service terminals, the fourth step of receiving a receipt request message and the fifth step of forwarding the call to the first service terminal do not rely upon the details of the call event message. Therefore, these details (a call event message comprising a message reporting that the call-forwarding terminal received the call) do not carry patentable weight. If the call event message was not transmitted, then that would not result in a change to the outcomes of the first, third, fourth or fifth steps. Accordingly, the Examiner is not required to find the limitation of “transmitting a call event message comprising a message reporting that the call-forwarding terminal received the call.”
However, for compact prosecution, it is pointed out that Maeng further discloses transmitting a call event message (“an event”) comprising a message reporting that the call-forwarding terminal 103 received the call (which notifies of reception of the call by the telephony terminal 103) (claim 20, line 3: “transmitting an event, which notifies of reception of the call, to the telephony control point by the telephony terminal”).  Given the broadest 
Maeng fails to disclose displaying a plurality of service terminals configured to receive the call through a direct wireless communication.
However, in an analogous art, Lee discloses displaying a plurality of service terminals (party list) configured to receive a call (signal) through a direct wireless communication (paragraph 148, lines 1-3: “the mobile terminal 100 may display a party list (or telephone number list) including at least one party (or telephone number) … to receive a call signal”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Maeng by incorporating this feature taught in Lee for the purpose of allowing a user to select which service terminal to transmit the call based on the kind of call. 
The combination of Maeng and Lee fails to disclose receiving a receipt request message from a first service terminal among the plurality of service terminals, wherein the receipt request message comprises an indication reporting that the first service terminal requests to receive the call from the call-forwarding terminal; and forwarding the call to the first service terminal through the direct wireless communication.
The limitation of “receiving a receipt request message from a first service terminal among the plurality of service terminals, wherein the receipt request message comprises an indication reporting that the first service terminal requests to receive the call from the call-forwarding terminal” is a nonfunctional descriptive limitation. The first step of receiving a call, the second step of transmitting a call event message, the third step of displaying a plurality of service terminals, and the fifth step of forwarding the call to the first service terminal do not rely 
However, for compact prosecution, it is pointed out that Hao discloses receiving a receipt request message (“a request”) from a first service terminal (corresponding to the first communication device) among the plurality of service terminals, wherein the receipt request message comprises an indication reporting that the first service terminal requests to receive the call from the call-forwarding terminal (corresponding to the second communication device) (claim 25, lines 1-3: “receive a request to forward one or more calls to the first communication device from a second communication device, where the first communication device is determined to be designated as the receiving communication device based on receiving the request to forward the one or more calls”); and forwarding the call to the first service terminal through the direct wireless communication (paragraph 22, lines 4-5: “the phone call is forwarded to the receiving communication device 330”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Maeng and Lee by incorporating this feature taught in Hao for the purpose of allowing a user to receive the call at a device that is desirable or convenient. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maeng et al. (US 9,143,345) in view of Lee (US 2011/0151943) and Hao et al. (US 2012/0215437), and further in view of Pattan (US 2009/0157816).
Regarding claim 2, the combination of Maeng, Lee and Hao fails to disclose that the call-forwarding terminal is further configured to: receive a receipt report message from the first service terminal. 
However, in an analogous art, Pattan discloses that a call-forwarding terminal (corresponding to a transmitter mobile communication terminal) is configured to: receive a receipt report message (corresponding to message receipt report) from a first service terminal (corresponding to a receiver mobile communication terminal) (Abstract, lines 6-11: “The interworking server also converts the delivery format of the instant message receipt report generated according to the receipt result of the instant message by the receiver mobile communication terminal after completion of the delivery of the instant message to the receiver mobile communication terminal into another suitable for the delivery format of the first instant messaging system to which the transmitter mobile communication terminal is connected, and transmits the instant message receipt report to the transmitter mobile communication terminal.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Maeng, Lee and Hao by incorporating this feature taught in Pattan for the purpose of …

Claim 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maeng et al. (US 9,143,345) in view of Lee (US 2011/0151943) and Hao et al. (US 2012/0215437), and further in view of Rowe et al. (US 2008/0304641).

However, in an analogous art, Rowe discloses that a call-forwarding terminal is further configured to: display a call was received by the first service terminal or a call-receiving terminal (paragraph 64, lines 5-7: “the system returns a message to the call station 14 that is displayed in step four 188, which states so that it may be read by the user "Your message has been received.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Maeng, Lee and Hao by incorporating this feature taught in Rowe for the purpose of providing improved communication about emergencies.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maeng et al. (US 9,143,345) in view of Lee (US 2011/0151943) and Hao et al. (US 2012/0215437), and further in view of Kim et al. (US 2009/0052422) and Yun et al. (US 2007/0037560).
Regarding claim 4, Lee further discloses displaying the receipt commanding terminal (corresponding to an emergency party) and the call-receiving terminal (corresponding to a party having received a call) (paragraph 149, lines 1-3: “the party list may include … at least one party having transmitted/received a call/message for a certain recent period … or a party list including at least one party designated as an emergency party”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Maeng, Lee and Hao by incorporating this feature further taught in Lee for the purpose of ensuring that an urgent message is received by an emergency party.

However, in an analogous art, Kim discloses that a call-forwarding terminal is further configured to: receive a receipt designation report message (transmission message) comprising information of a receipt commanding terminal (corresponding to a second terminal) and information of a call-receiving terminal (corresponding to a first terminal) (claim 6, lines 2-4: “transmitting a transmission message including location information of the second terminal on the established session to the first terminal when the SIP message for call connection is received.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Maeng, Lee and Hao by incorporating this feature further taught in Kim for the purpose of providing voice services inter-working with location services.
The combination of Maeng, Lee, Hao and Kim fails to disclose that the call-receiving terminal is designated to receive the call by the receipt commanding terminal. 
However, in an analogous art, Yun discloses that a call-receiving terminal is designated to receive the call by the receipt commanding terminal (claim 1, lines 3-4: “if an incoming call signal is generated for the first mobile terminal, receiving the incoming call signal in the designated redirection terminal storing the information of the first mobile terminal”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Maeng, Lee, Hao and Kim by incorporating this feature further taught in Yun for the purpose of redirecting a call when the mobile terminal is unavailable for the user. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maeng et al. (US 9,143,345) in view of Lee (US 2011/0151943) and Hao et al. (US 2012/0215437), and further in view of Takeshita et al. (US 2006/0215822).
Regarding claim 6, the combination of Maeng, Lee and Hao fails to disclose that the call-forwarding terminal is further configured to: receive a receipt change message from the first service terminal; determine a changed call-receiving service terminal among the plurality of service terminals excluding the first service terminal; and transmit a change request message requesting a receipt of the call to the changed call-receiving service terminal. 
The limitation of “receiving a receipt change message from the first service terminal” is a nonfunctional descriptive limitation. The second step of determining a changed call-receiving service terminal and the third step of transmitting a change request message do not rely upon receiving a receipt change message. Therefore, the limitation of “receiving a receipt change message from the first service terminal” does not carry patentable weight. If the receipt change message is not received, then that would not result in a change to the outcomes of the second or third steps. Accordingly, the Examiner is not required to find the limitation of “receiving a receipt change message from the first service terminal.”
In an analogous art, Takeshita discloses determining a changed call-receiving service terminal among the plurality of service terminals excluding the first service terminal 210 (paragraph 117, lines 1-3: “the call control apparatus 250 changes the destination of the connection request message received from the communication terminal 210 under the control of the call control apparatus overall control section 252 to the communication terminal 230”); and transmit a change request message (connection request message) requesting a receipt (or . 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maeng et al. (US 9,143,345) in view of Jin et al. (US 2011/0002329).
Regarding claim 7, Maeng discloses a method performed by a call-receiving terminal (telephony control point), the method comprising: 
receiving a call report message (“event”) reporting that a call was received by a reference terminal (telephony terminal) (claim 20, line 3: “transmitting an event, which notifies of reception of the call, to the telephony control point by the telephony terminal”).
Maeng fails to disclose receiving an input from a user of the call-receiving terminal to receive the call received by the reference terminal; transmitting a receipt request message to the reference terminal, wherein the receipt request message comprises a message reporting that the call-receiving terminal requests to receive a forwarded call from the reference terminal; and receiving the forwarded call from the reference terminal through a direct wireless communication.
However, in an analogous art, Jin discloses receiving an input from a user of a call-receiving terminal (second user equipment) to receive the call received by the reference terminal .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,880,438 in view of Lee (US 2011/0151943). 
Instant claim 1 corresponds to conflicting patent claim 4 except it doesn’t require displaying a plurality of service terminals configured to receive the call through a direct wireless communication.
. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,880,438. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claim 7 is broader in scope and thus encompasses the subject matter of conflicting patent claim 5.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,880,438 in view of Jin et al. (US 2011/0002329).
Instant claim 7 corresponds to conflicting patent claim 3 except it doesn’t require receiving a user input from a user of the call-receiving terminal to receive the call received by the reference terminal; and transmitting a receipt request message to the reference terminal, wherein the receipt request message comprises a message reporting that the call-receiving terminal requests to receive a forwarded call from the reference terminal.
However, Jin discloses receiving an input from a user of a call-receiving terminal (second user equipment) to receive the call received by the reference terminal (third user equipment) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646